DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is in response to the Application filed on 03/05/2021.  
Claims 1-20 are presented for further examination. 
Response to Arguments
Remark 1 regarding Interpretation of claims under 35 U.S.C. §112(f): 
Applicant's arguments in pages 9-12 are persuasive in addressing MPEP 2181.II.B. Applicant has provided supports for adequate disclosure of algorithms for performing the claimed specific computer functions recited in claim 20 (means for receiving …means for determining… means for selecting …)
Remark 2 regarding FTL workflow:
Applicant's argument in page 14 concerns that FTL tables of Hahn-797 does not teach the amended FTL workflow, wherein “the FTL workflow comprises at least one of a wear-leveling process, a garbage collection process, a relocation of data process, a read look ahead process, a process for segmenting file extents, or a process for reordering file extents”.
Applicant’s argument is persuasive. However, the amended FTL workflow is taught by Hahn-934 in [0032], [0044], [0045], and [0048]. Please see rejections below for more detail.
Remark 3 regarding file extent:
Applicant argues in page 15 that Hahn-934 fails to teach ”determining whether a single LBA is part of a known file extent” because “a data pattern” in command data is not the same as a “file extent” and “a derived hint” is not the same as a “file extent” in Hahn-934 that identify various file types in Table 1.
The examiner respectfully disagrees and submit that: 
First, Hahn-934 teaches in [0026] and Table 1, the left hand column, i.e., LBA ranges, corresponding to known file extend. For example, the first entry in the hint table indicates that the LBA range {a contiguous area of storage in the non-volatile memory} stores a JPEG image file; Note that, 0x00000000-0x3FFFFFFF is a contiguous area of storage in the non-volatile memory reserved for JPEG Image File. 
Thus, Applicant's argument concerning a derived hint or data pattern, e.g., “JPEG”, is not the same as a “file extent” is unpersuasive.
Second, Hahn-934 teaches in FIG. 3 & [0025]-[0026], “extract the LBA range from the I/O command sequence {a logical block address (LBA) referenced in the command} and perform a lookup in hint table 202 to determine whether an entry for the LBA range is present in hint table 202. For example, LBA range 0x00000000-0x3FFFFFFF in the hint table 202 is a known file extent indicating a contiguous area of storage in the non-volatile memory reserved for a JPEG image file. Thus, Hahn-934 teaches determining whether a single LBA is part of a known file extent by performing the lookup in hint table.
Third, in Table 1 of Hahn-934, the left hand column, e.g., LBA range 0x00000000-0x3FFFFFFF, corresponds to one or more clusters of LBAs. Hahn-934 further teaches determining whether an LBA is part of the known file extent by parsing file system metadata to obtain a list of one or more clusters that belong to the file extent as shown in [0033]-[0038], [0042] & [0047]. Applicant’s arguments regarding claims 2, 5 & 10 that Hahn-934 fails to teach clusters of LBAs are unpersuasive. 
Applicant’s other remarks have been fully considered but they are moot for the new ground of rejection set forth below. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation - 35 USC§ 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.          
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Claim 20 recites means for language where the means are taken as corresponding disclosures as shown below.
Regarding "means for receiving a write command from a host device," support can be found in FIG. 11, FIG. 12, FIG. 13, FIG. 14, [0101], and [0027];
Regarding "means for determining upon receipt of the write command, whether a logical block address (LBA) referenced in the write command is part of a known file extent," support can be found in FIG. 11, FIG. 12, FIG. 13, FIG. 14 and [0101]. Particularly, FIG. 12 illustrates an algorithm performed by a file system analyzer 1118. In particular, flowchart blocks 1204, 1206, 1208, 1214, and 1216 and the corresponding descriptions of those blocks disclose an algorithm for the claimed "means for determining upon receipt of the write command, whether a logical block address (LBA) referenced in the write command is part of a known file extent." 
Regarding "means for selecting a workflow for the known file extent if the LBA referenced in the command is part of the known file extent," support can be found in FIG. 11, FIG. 12, FIG. 13, and FIG. 14, [0101], [0091] and [0092]. Particularly, FIG. 12 illustrates an algorithm performed by a file system analyzer 1118. Flowchart blocks 1208, 1210, 1212, 1218, and the corresponding descriptions of those blocks disclose an algorithm for the claimed "means for selecting a workflow for the known file extent if the LBA referenced in the command is part of the known file extent."
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1-5, 9-12, and 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hahn et al. (US 2016/0054934; hereinafter Hahn-934).
Regarding independent claim 1, Hahn-934 teaches a data storage device comprising: a non-volatile memory (Fig. 2, non-volatile storage 106);
a data storage device controller coupled to the non-volatile memory ([0020], storage device 100 typically includes a storage controller that controls access by host device 101 to non-volatile memory storage; FIG. 2, blocks 102, 104, 108 & 200 correspond to {data storage device controller}) and configured to receive a command from a host device ( 
 [0021], host interface 102 may be a SATA interface, a peripheral component interface express (PCIe) interface, or any other suitable interface for receiving I/O commands from a host system; [0026], I/O command may be a read command or a write command received by hint derivation and memory utilization optimization module 200); and
wherein the data storage device controller comprises a file system analyzer (Figs. 3-6; [0023], where storage device 100 includes a hint derivation and memory utilization optimization module 200 for deriving hints from accesses to storage device and from file system metadata and utilizing the hints to optimize utilization of non-volatile storage 106) comprising: a determination circuit configured to determine based on the command from the host device whether a logical block address (LBA) referenced in the command is part of a known file extent (
FIG. 3 & [0025]-[0026], In-line hint derivation and corresponding memory optimization … the anticipated type of memory access for a specific LBA range in an I/O request can be used to determine…In step 302, it is determined whether or not a hint already exists for the LBA range in the I/O command. In order to determine whether a hint exists for the range specified in the I/O command, hint derivation and memory utilization optimization module 200 may extract the LBA range from the I/O command sequence {a logical block address (LBA) referenced in the command} and perform a lookup in hint table 202 to determine whether an entry for the LBA range is present in hint table 202 (For example, LBA range 0x00000000-0x3FFFFFFF in the hint table 202 is a known file extent indicating a contiguous area of storage in the non-volatile memory reserved for a JPEG image file) , wherein the known file extent is a contiguous area of storage in the non-volatile memory reserved for a file in a file system of the host device ([0026], In Table 1, the left hand column includes LBA ranges {known file extent} corresponding to previous I/O operations by host device 101 for which hints have been derived. The right hand column includes corresponding hints. In the illustrated example, the hints are file types which provide insight as to how the data may be accessed by the host in the future. For example, the first entry in the hint table indicates that the LBA range {a contiguous area of storage in the non-volatile memory} stores a JPEG image file; Note that, 0x00000000-0x3FFFFFFF is a contiguous area of storage in the non-volatile memory reserved for JPEG Image File); and 
a selection circuit configured to select a flash translation layer (FTL) workflow for the file extent in response to the determination that the LBA referenced in the command is part of the known file extent, wherein the FTL workflow comprises at least one of a wear-leveling process, a garbage collection process, a relocation of data process, a read look ahead process, a process for segmenting file extents, or a process for reordering file extents ([0032], applying hints may include marking the LBA ranges in the hint table such that when NAND maintenance operations, read look ahead, or other logical operations {flash translation layer (FTL) workflow} optimizing the data are utilized, the hint is available and is used as a method of making decisions about the data. For example, if the hint indicates that the data is temporary, it may be skipped in relocation decisions. Alternatively, if the data is expected to be heavily read but not written often, it may be grouped together with other “hot read” data to reduce read scrub copies of data which is relatively static;
[0044], If the file name does not include a pattern indicating a static file, control proceeds to step 526 where the extents are marked in the order specified by the virtual cluster numbers in the MFT table. The purpose of ordering the extents allows the storage device to know the order of data in the file so that the device can reorder the file for optimal host access. Reordering the file may include storing the extents of the file in different memory blocks so that they can be read out in parallel; 
[0045] & [0048], Correctable error rates would correlate with increased read activity in some storage types and may be augmented by device based historical data collected on reads and writes to extents that map to files that are expected to be heavily accessed… hints that indicate frequently read and frequently written data can be used to place the data in a region of the storage device that contains memory cells with a larger comparative number of remaining program and erase cycles;
Note that, read look ahead, relocation decisions grouped together with other “hot read” data to reduce read scrub copies, reordering file extents, wear leveling are examples of flash translation layer (FTL) workflow selected based on known data attributes).
Regarding independent claim 9, Hahn-934 teaches a data storage device comprising: a flash memory (Fig. 1 & [0019], storage device 100 may be a NAND flash device); and a data storage device controller configured to: … (Claim recites substantially the same limitations as in claim 1, and is therefore rejected for the same reasons set forth in the analysis of claim 1).
Regarding independent claim 15, Hahn-934 teaches a method comprising: … (Claim recites substantially the same limitations as in claim 1, and is therefore rejected for the same reasons set forth in the analysis of claim 1).
Regarding independent claim 20, Hahn-934 teaches a solid state device (SSD) comprising: means for receiving a write command from a host device (Fig. 3 & [0026], an I/O command is received. The I/O command may be a read command or a write command received by hint derivation and memory utilization optimization module 200); … (Claim recites substantially the same limitations as in claim 1, and is therefore rejected for the same reasons set forth in the analysis of claim 1).
Regarding claim(s) 2, 10 and 16, Hahn-934 further teaches wherein the data storage device controller is further configured to determine whether an LBA is part of the known file extent by parsing file system metadata to obtain a list of one or more clusters that belong to the file extent ([0026], an I/O command is received… received by hint derivation and memory utilization optimization module 200. In step 302, it is determined whether or not a hint already exists for the LBA range in the I/O command. In order to determine whether a hint exists for the range specified in the I/O command, hint derivation and memory utilization optimization module 200 may extract the LBA range from the I/O command sequence and perform a lookup in hint table 202 to determine whether an entry for the LBA range is present in hint table 202; 
[0033]-[0037], hint derivation may also occur by parsing file system metadata. File system metadata refers to data that is written by the file system to non-volatile storage to characterize files. File system metadata may be parsed for hint derivation as it is written to storage device 100… File system metadata typically includes the following information about each file (all attributes are present in NTFS, HFS+, and the ext4 file system): …Extent map (map of file offsets to LBA ranges); [0042], Returning to step 508, if the MFT entry includes a non-resident data stream, i.e., a pointer to one or more locations outside of the MFT that stores the corresponding file, control proceeds to step 512 where the logical cluster number/virtual cluster number (LCN/VCN) mappings that indicate storage locations for a non-resident file are decompressed. In step 514, it is determined whether the MFT entry includes a file name record. If the MFT entry does not include a file name record, control returns to step 510 where the entry is marked with an MFT hint. An MFT hint may explicitly identify the entry as an MFT entry;
[0047], If the data in the I/O request matches the MFT pattern, control proceeds to step 606 where the MFT is parsed. Parsing the MFT may include locating the MFT entry corresponding to the I/O operation. In step 607, it is determined whether the MFT entry includes a non-resident data stream. If the MFT entry includes a resident data stream, control proceeds to step 608 where the entry is marked with a hint indicating that the LBA range in the I/O request corresponds to an MFT resident file. If the MFT entry includes a non-resident data stream, control proceeds to step 609 where the LCN/VCN mappings are decompressed to determine the locations of the extents that store the non-resident file).
Regarding claim(s) 3, 11 and 17, Hahn-934 further teaches wherein the determination circuit is further configured to at least one of dynamically parse the file system metadata as the command is received in a data path of the data storage device (Hahn-934, Fig. 3, step 312) and parse file system representations of a file system stored in the non-volatile memory (Hahn-934, Fig. 3, steps 306, 308).
Regarding claim(s) 4 and 18, Hahn-934 further teaches wherein the determination circuit is further configured to determine whether an LBA is part of a known file extent based on file system data extracted by the determination circuit from a payload of the command from the host device (Hahn-934, [0030]-[0031], it is determined whether the first 4 to 8 bytes of data in the data or payload portion of the I/O command sequence matches a known pattern).
Regarding claim(s) 5 and 19, Hahn-934 further teaches wherein the file system analyzer is further configured to: maintain an extent map of one or more file system extents ([0026]-[0028], In Table 1, the left hand column includes LBA ranges {known file extent} corresponding to previous I/O operations by host device 101 for which hints have been derived. The right hand column includes corresponding hints. In the illustrated example, the hints are file types which provide insight as to how the data may be accessed by the host in the future. For example, the first entry in the hint table indicates that the LBA range {file extent, a contiguous area of storage in the non-volatile memory} stores a JPEG image file; Note that, table 1 appears to teach an extent map, e.g., 0x00000000-0x3FFFFFFF is a contiguous area of storage in the non-volatile memory reserved for JPEG Image File.
[0033]- [0038], hint derivation may also occur by parsing file system metadata. File system metadata refers to data that is written by the file system to non-volatile storage to characterize files. File system metadata may be parsed for hint derivation as it is written to storage device 100… File system metadata typically includes the following information about each file (all attributes are present in NTFS, HFS+, and the ext4 file system): …Extent map (map of file offsets to LBA ranges)… the extent map may include resident portions in a central file (called the catalog file in HFS+ and the MFT in NTFS), as well as a non-resident extension used for additional extent maps in severely fragmented files); and 
determine whether a file system update is indicated from at least one of a payload of the command and a range of the logical block addresses (LBAs) referenced in the command (Fig. 3 & [0029], Returning to step 302 in FIG. 3, if a hint is present, control proceeds to step 304 where the current read or write access frequency is determined. This step may be performed by hint derivation and memory utilization optimization module 200 accessing access frequency data stored for the LBA range in the I/O operation in access frequency map 204. In step 306, it is determined whether the current command is consistent with the hint. Determining whether the current command is consistent with the hint may include examining the command type and/or the access frequency data to determine whether the hint needs to be reevaluated. For example, if the hint stored for a particular LBA range indicates that the file stored is JPEG image file and the command is a write command, the hint may require reevaluation, as it is unlikely that a JPEG file will be overwritten by the host once it is written the first time;
[0047], Once the LCN/VCN mappings are determined, control proceeds to step 610 where the device based access frequency for the LBA range is obtained from the access frequency map and that access frequency is correlated with the MFT attributes that correspond to file access frequency); and update the extent map responsive to a file system update being indicated ([0029], Performing an action in accordance with the current hint may include carrying out the I/O operation and updating the associated access frequency data. Continuing with the JPEG file example, the read command may be executed. If the current command is not consistent with the hint, control proceeds to step 310 where hint re-evaluation begins; [0031], Applying the hint may include storing the derived hint for the LBA range in the hint table and treating the data in accordance with the identified file type to optimize utilization of the memory storage device. If the hint does not match a known pattern, control proceeds to step 318 where processing is continued. Continuing the processing may include completing the I/O command and updating the access frequency for the LBA range).
Regarding claim(s) 12, Hahn-934 teaches wherein the data storage device controller is configured to reorder a plurality of extents in an order specified by virtual cluster numbers in a master file table (MFT) maintained by the data storage device controller (
[0042], if the MFT entry includes a non-resident data stream, i.e., a pointer to one or more locations outside of the MFT that stores the corresponding file, control proceeds to step 512 where the logical cluster number/virtual cluster number (LCN/VCN) mappings that indicate storage locations for a non-resident file are decompressed.
[0044], the extents are marked in the order specified by the virtual cluster numbers in the MFT table. The purpose of ordering the extents allows the storage device to know the order of data in the file so that the device can reorder the file for optimal host access. Reordering the file may include storing the extents of the file in different memory blocks so that they can be read out in parallel). 
Regarding claim(s) 14, Hahn-934 teaches wherein the data storage device controller is configured to reorder extents including marking extents in an order specified by virtual cluster numbers in a master file table (MFT) maintained by the FTL manager ([0042], if the MFT entry includes a non-resident data stream, i.e., a pointer to one or more locations outside of the MFT that stores the corresponding file, control proceeds to step 512 where the logical cluster number/virtual cluster number (LCN/VCN) mappings that indicate storage locations for a non-resident file are decompressed.
[0044], the extents are marked in the order specified by the virtual cluster numbers in the MFT table. The purpose of ordering the extents allows the storage device to know the order of data in the file so that the device can reorder the file for optimal host access. Reordering the file may include storing the extents of the file in different memory blocks so that they can be read out in parallel; 
[0020], storage device 100 typically includes a storage controller that controls access by host device 101 to non-volatile memory storage; FIG. 2, blocks 102, 104, 108 & 200 correspond to {FTL manager}).
Claim Rejections - 35 USC § 103
In the event a determination of the status of the application as subject to AIA  35 U.S.C. 102, 103, and 112 (or as subject to pre-AIA  35 U.S.C. 102, 103, and 112) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and/or the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al. (US 2016/0054934; hereinafter Hahn-934), in view of Khan et al. (US 2017/0091022; hereinafter Khan).
Regarding claim(s) 6, Hahn-934 does not explicitly teach store the generated XOR parity information to the WiP memory.
In an analogous art of digital I/O to storage, Khan teaches the data storage device controller further comprising: a write-in-place (WiP) memory; and an XOR engine configured to generate XOR parity information for recovering data stored on the non-volatile memory, and to store the generated XOR parity information to the WiP memory (
Figs. 1 & 2, write-in-place dies 120, XOR Engine 230; [0019], an XOR engine such as XOR engine 130 may include logic and/or features capable of generating the XOR parity information based on XOR stripes associated with pages and planes for B-E memory spanning across a plurality of the B-E memory dies… allow for multiple XOR stripes to be efficiently XORed together in a single physical location in the W-i-P memory, due to in-place-write capabilities for W-i-P memory. As a result, additional or less XOR parity information may be stored to the single physical location to reach a desired cost and/or desired reliability (e.g., level of data protection to recover data responsive to uncorrectable errors)).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Khan and Hahn-934 before them, to improve Hahn-934’s NVM storage selecting mechanism that places useful information in a host buffer in order to optimize future operations with Khan’s store the generated XOR parity information to the WiP memory. The motivation of doing so would be for the benefits of additional or less XOR parity information may be stored to the single physical location to reach a desired cost and/or desired reliability (e.g., level of data protection to recover data responsive to uncorrectable errors) (Khan, [0019], [0016]).
Regarding claim(s) 7, the combination of Hahn-934 and Khan further teaches wherein the data storage device controller is further configured to reorder a file system such that related extents are written in parallel to different NAND blocks of the non-volatile memory (Hahn-934, [0042],  if the MFT entry includes a non-resident data stream, i.e., a pointer to one or more locations outside of the MFT that stores the corresponding file, control proceeds to step 512 where the logical cluster number/virtual cluster number (LCN/VCN) mappings that indicate storage locations for a non-resident file are decompressed; [0044], the extents are marked in the order specified by the virtual cluster numbers in the MFT table. The purpose of ordering the extents allows the storage device to know the order of data in the file so that the device can reorder the file for optimal host access. Reordering the file may include storing the extents of the file in different memory blocks so that they can be read out in parallel; Khan, Fig. 3 & [0026]), and the XOR parity information is stored in the WiP memory on a per file basis (Khan, [0019],  W-i-P memory may not suffer from writing pages in sequence as may be required for B-E memory and also may not suffer from needing to delete or erase pages as groups in the form of blocks as is the case with B-E memory).
Regarding claim(s) 8 the combination of Hahn-934 and Khan further teaches the non-volatile memory comprising a plurality of NAND blocks each configured to be opened or closed for memory operations on a per file basis; and wherein the XOR engine is configured to swap temporary parity data in and out of XOR blocks in response to switching between open blocks of the plurality of NAND blocks that correspond to different files (Khan, [0016], with use of NAND memory to store parity information to protect data is that once a block in a plane has been opened for writing XOR parity information, all pages in this block must be written sequentially. This sequential writing may preclude any random writes to these blocks to update XOR parity information due to data in a given XOR stripe becoming stale and being discarded or over written by a host coupled with an SSD including NAND memory… because in-place-write is typically not possible with NAND memory, each XOR stripe needs to maintain its XOR parity individually. This may be due to the next XOR stripe not being started until the current XOR stripe is finished).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Hahn et al. (US 2016/0054934; hereinafter Hahn-934), in view of Camp et al. (US 2016/0092352; hereinafter Camp).
Regarding claim(s) 13, Hahn-934 teaches each extent may have different characteristics and extent is together with associated metadata ([0026] & Table 1). 
Hahn-934 does not explicitly teach one extent is separated or treated as a separate stream. In an analogous art of accessing memory system, Camp teaches wherein the data storage device controller is further configured to separate out at least one extent and treat the separated extent as a separate stream ([0008], maintain a first open logical erase block for user writes, maintain a second open logical erase block for relocate writes, wherein the first and second open logical erase blocks are different logical erase blocks, receive a first data stream having the user writes, transfer the first data stream to the first open logical erase block, receive a second data stream having the relocate writes, and transfer the second data stream to the second open logical erase block.; Fig. 5A, [0060], actively separating user (e.g., host) writes from relocate writes into different LEBs may significantly improve performance and/or reduce write amplification, e.g., as illustrated in FIG. 5A).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Camp and Hahn-934 before them, to improve Hahn-934’s data extent along with metadata that indicates different characteristics with Camp’s separating user (e.g., host) writes from relocate writes for the benefits of improve performance and/or reduce write amplification (Camp, [0060]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY C. CHAN whose telephone number is (571)272-9992.  The examiner can normally be reached on Monday - Friday 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM M. QUELER can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACY C CHAN/            Primary Examiner, Art Unit 2137